233 F.3d 955 (7th Cir. 2000)
Thomas J. Moriarty, Trustee on behalf of the  Trustees of the Local Union No. 727, I.B.T.  Pension Trust, and the Trustees of the  Teamsters Local Union No. 727 Health  and Welfare Trust, Plaintiff-Appellee/Cross-Appellant,v.James F. Svec, individually and d/b/a Svec & Sons  Funeral Home and West Suburban Livery, Defendant-Appellant/Cross-Appellee.
Nos. 99-4266 & 99-4285
In the  United States Court of Appeals  For the Seventh Circuit
Argued October 24, 2000Decided November 27, 2000

Appeals from the United States District Court for the Northern District of Illinois, Eastern Division.  No. 96 C 7392--George W. Lindberg, Judge.[Copyrighted Material Omitted][Copyrighted Material Omitted][Copyrighted Material Omitted]
Before Flaum, Chief Judge, and Manion and Evans,  Circuit Judges.
Flaum, Chief Judge.


1
In this successive appeal,  James F. Svec, now a half-owner of Svec & Sons  Funeral Home ("Home") and majority owner of West  Suburban Livery ("WSL"), two sole  proprietorships, challenges the district court's  determination that Home owes contributions on his  behalf to a pension fund and a health and welfare  fund, both of which have plaintiff Thomas J.  Moriarty on their respective boards of trustees.  In addition, both James and Moriarty appeal the  amount of attorney's fees awarded to Moriarty.  For the reasons stated herein, we vacate and  remand for further consideration.

I.  Background

2
The facts of this dispute that occurred prior  to 1999 are recounted in the first decision  regarding this case, Moriarty v. Svec, 164 F.3d  323 (7th Cir. 1998), and will be restated here  only to the extent necessary. James's father  Elmer was the sole owner of Home and half-owner  of WSL until his death on June 29, 1987. James  owned the other half of WSL and worked as a  funeral director for Home. Home, as part of the  Funeral Directors Services Association of Greater  Chicago ("FDSA"), was bound by a collective  bargaining agreement ("CBA"). The CBA required  Home to make contributions on behalf of its  employees, including funeral directors, to a  pension fund and a health and welfare fund until  the end of 1995, when James caused Home to  withdraw from the FDSA. In 1997, after an audit  of Home and WSL, Moriarty sued on behalf of these  funds to recover contributions that WSL allegedly  owed on behalf of its employees ("Claim I") and  Home supposedly owed on behalf of James ("Claim  II"). Moriarty employed (and continues to employ)  the law firm of Jacob, Burns, Orlove, Stanton &  Hernandez ("Jacob, Burns") to litigate against  James. Moriarty acknowledges that under the CBA  contributions are not required for principal  owners. After some preliminary investigation,  Moriarty believed that James became the principal  owner of Home on April 15, 1993. Moriarty then  sought contributions in the amounts of $17,802.50  for Claim I for the period from October 1993 to  December 1995 and $32,727.00 for Claim II for the  period from January 1987 to April 1993, for a  total of $50,529.50.


3
James argued that Home did not owe  contributions on his behalf because he was a  principal owner of Home. James also claimed that  WSL was not a signatory to the CBA and so no  contributions were owed for its employees. The  district court decided in favor of Moriarty on  February 23, 1998. In its first decision in this  case, the district court held that the CBA is  unambiguous and that James was an employee of  Home for purposes of the CBA, regardless of his  ownership status, because he is a funeral  director. Thus, Home owed contributions on his  behalf. The lower court also used the "single  employer" doctrine to find that WSL and Home were  a single organization for purposes of the CBA.  Because Home was bound by the CBA, WSL was as  well and so contributions were owed for WSL's  employees.


4
The district court also awarded attorney's fees,  as required by the Employee Retirement Income  Security Act ("ERISA"), 29 U.S.C. sec.  1132(g)(2)(D), in cases where a plan fiduciary  successfully recovers delinquent contributions.  Moriarty requested hourly rates of $225 and $200  for Jacob, Burns, which claimed its rates were  depressed due to the firm's dedication to the  labor movement. Moriarty apparently did not  inform the district court of the rate Jacob,  Burns actually charged. James challenged these  rates, but likewise did not submit evidence of  Jacob, Burns's actual billing rates to the court.  The district court used the rates requested by  Moriarty in entering a judgment that included  $120,928.48 in attorney's fees.


5
James appealed. This court rejected James's  claim that the National Labor Relations Board  ("NLRB") has exclusive jurisdiction to determine  whether Home and WSL should be treated as a  single employer and affirmed the district court's  holding that WSL and Home should be considered a  single organization for purposes of the CBA. 164  F.3d at 332-35. However, the lower court's  holding that the CBA is unambiguous was reversed,  and we remanded to the district court to receive  extrinsic evidence on how the term "employee" in  the CBA should be interpreted. Id. at 329-32.  Regarding attorney's fees, the opinion notes  James's objections and states "While we realize  that this award may have to be adjusted on remand  to reflect any additional proceedings, we see no  error in any of the cost and fee calculations the  court has already ordered." Id. at 327 n.3.


6
On remand, the district court found that the  term "employee" in the CBA excludes principal  owners from its definition. The court further  found that James became a principal owner of Home  on June 29, 1987, and so Moriarty could not  recover for Claim II after that date. However,  the court ruled in Moriarty's favor on Claim II  for the period from January 1, 1987 to June 29,  1987. James argued that he was not an employee  during this truncated time period, claiming that  the single employer doctrine and the Labor  Management Relations Act ("LMRA"), which excludes  the children of employers from its definition of  "employee," 29 U.S.C. sec. 152(3), should be used  to interpret the CBA. However, the district court  rejected these contentions. Because Moriarty's  success on Claim II covered a much shorter period  of time than it did after the district court's  first decision, the court reduced Moriarty's  recovery on this claim from $32,727.00 to  $2,389.00.


7
Moriarty requested attorney's fees for the  period following the district court's first  decision, while James asked that the court reduce  the fees Moriarty had already been awarded and  challenged Moriarty's request for additional  fees. The district court used the date of its  first decision to divide the case into two  phases: the first from August 1995 until February  23, 1998 ("Phase I"), and the second from  February 24, 1998 until the present ("Phase II").  James argued that the district court's prior  Phase I award, which was based on Moriarty  recovering over $32,000 for Claim II, should be  reduced to reflect Moriarty's lack of success.  The district court agreed and divided the Phase  I award in half, with one half representing the  time spent on Claim I and the other half  representing the time spent on Claim II. The  court then reduced the amount of the Phase I  recovery on Claim II to ten percent, in order to  reflect Moriarty's "extremely limited success" on  this claim. Thus, the district court awarded  Moriarty attorney's fees of $66,511.32 for Phase  I, or fifty-five percent of the original award.


8
Moriarty requested 418.7 hours of attorney time  at rates of $315 and $345 for Phase II. James,  now armed with the knowledge that Jacob, Burns  actually charged Moriarty $165, challenged  Moriarty's request on a variety of grounds. James  also produced evidence that two other firms that  prosecute ERISA collection cases for unions  charge $160. The district court decided that $165  was the market rate for prosecuting ERISA  collection actions, and based its award on that  amount. The court also stated that Moriarty was  not entitled to time spent during Phase II  litigating the issue of when James became the  Funeral Home's owner because James "prevailed" on  these "claims" rather than Moriarty. The court  then awarded $60,000 for Phase II, indicating  that the court credited Jacob, Burns with 363.6  hours. Both parties appeal the attorney's fee  awards, and James also appeals the finding that  Home is liable on Claim II.

II.  Discussion
A.  Home's Contributions on Behalf of James

9
James has two arguments as to why he was not an  employee of Home during the first half of  1987.1 The first is that the definition of  employee used in LMRA, which excludes the  children of employers, should be used to  interpret the CBA. The second is that judicial  estoppel requires that the single employer  doctrine be used to determine whether he was a  principal owner of the Home/WSL combination.


10
1.  LMRA definition.


11
The LMRA provides that, for purposes of  determining an appropriate bargaining unit "any  individual employed by his parent or spouse" is  not included within the definition of "employee."  29 U.S.C. sec. 152(3). ERISA's definition of  employee is "any individual employed by an  employer." 29 U.S.C. sec. 1002(6). James claims  that LMRA's definition of "employee" should be  used to interpret the CBA rather than ERISA's  because ERISA was not passed until well after the  trust agreements creating the funds were formed,  which was in 1961 and 1963. The district court  relied on the ERISA definition and the CBA's  explicit exclusion of trainees but not children  of employers in determining that such children  were employees on whose behalf contributions are  owed. We review the district court's  interpretation of pension plan terms de novo.  Moriarty, 164 F.3d at 330.


12
We agree with the district court that the  definition contained in 29 U.S.C. sec. 152(3)  should not be used to interpret the CBA. Even  assuming without deciding that LMRA rather than  ERISA should be used to interpret the CBA,  James's argument that he is not an employee  because he was Elmer's son would not succeed.  Within LMRA itself, the definition of "employee"  is broader than that contained in sec. 152(3)  when determining whether an employer may make  payments to workers by means of a trust fund  under sec. 186(c)(5). See Reiherzer v. Shannon,  581 F.2d 1266, 1276 (7th Cir. 1978), abrogated in  other part by Black v. TIC Inv. Corp., 900 F.2d  112 (7th Cir. 1990). For example, retired workers  are not "employees" for purposes of sec. 152(3)  but are "employees" under sec. 186(c)(5). See  Allied Chem. & Alkali Workers of Am. v.  Pittsburgh Plate Glass Co., 404 U.S. 157, 170  (1971). The portion of the CBA about which James  is arguing concerns a trust fund, and so the  broader definition of sec. 186(c)(5) should be  used to interpret the CBA rather than sec.  152(3). Whether children of employers would be  considered "employees" for purposes of sec.  186(c)(5) is unclear. Thus, LMRA does not support  James's construction of "employee" in the CBA.


13
2.  Judicial estoppel.


14
The doctrine of judicial estoppel provides that  when a party prevails on one legal or factual  ground in a lawsuit, that party cannot later  repudiate that ground in further litigation based  on the same underlying facts. See Menominee  Indian Tribe of Wisc. v. Thompson, 161 F.3d 449,  454 (7th Cir. 1998); McNamara v. City of Chicago,  138 F.3d 1219, 1225 (7th Cir. 1998). Moriarty  prevailed on Claim I by using the "single  employer" doctrine, which provides that when two  entities2 are sufficiently integrated these  will be treated as a single entity for certain  purposes. See Moriarty, 164 F.3d at 332. Moriarty  successfully argued that Home and WSL are a  single organization such that the employees of  WSL would be considered the employees of Home for  purposes of contributions to the funds under the  CBA. Thus, James is correct that Moriarty is now  estopped from arguing that the single employer  doctrine cannot be applied in determining whether  James is an employee of Home.


15
Both James and Moriarty agree that a "principal  owner" rule applies to interpret the CBA, under  which those who work at one of the firms within  the FDSA are not considered employees for  purposes of the CBA if they own a certain  percentage of the firm. Because of his half-  ownership in WSL, James could not have been  considered an employee of WSL under the principal  owner rule. In the current litigation, employees  of WSL and Home are considered to be the  employees of a combined Home/WSL organization for  purposes of the contributions required under the  CBA. A nominal employee of Home/WSL is entitled  to show that his or her ownership of WSL or Home  translates to sufficient ownership of the  Home/WSL organization such that the principal  owner rule applies and he or she is not  considered an employee for purposes of the CBA.  Thus, the lower court erred in not taking account  of James's partial ownership of this combined  Home/WSL organization through his ownership of  WSL in determining whether he is an employee of  the Home part of this combined entity such that  Home owes contributions on his behalf.


16
However, two factual questions prevent this  court from determining whether James should  prevail on Claim II. The first involves the  percentage of the Home/WSL combination that James  owned. James claims that because he owned half of  WSL and there are two entities in this  combination, James owned one quarter of Home/WSL  during the relevant time period. However, this is  not necessarily correct; WSL may have been much  smaller than Home, such that James's half-  ownership of WSL amounted to owning only a tiny  fraction of Home/WSL. We remand to the district  court to determine the relative sizes of Home and  WSL during the first half of 1987 and thus what  percentage of Home/WSL James owned by his half-  ownership of WSL. In calculating these sizes, the  district court should be guided by the annual  revenues of Home and WSL, which is what the NLRB  uses in its applications of the single employer  doctrine. See Goodman Investment Co., 292  N.L.R.B. 340, 347-48 (1989). The second factual  question concerns what percentage of ownership is  necessary before James is considered a principal  owner under the CBA. James claims that ten  percent ownership is sufficient, but Moriarty has  an opportunity on remand to show that this figure  is incorrect.

B.  Attorney's Fees

17
Both parties challenge the amount of attorney's  fees awarded to Moriarty in this case. ERISA  provides for a mandatory award of reasonable  attorney's fees when a plan fiduciary prevails in  an action to collect delinquent contributions. 29  U.S.C. sec. 1132(g)(2)(D). A district court  generally has wide discretion in determining a  reasonable attorney's fee award, and we review  only for abuse. See Hensley v. Eckerhart, 461  U.S. 424, 437 (1983). However, when fees are  adjusted because of a principle of law our review  is de novo. See Jaffee v. Redmond, 142 F.3d 409,  412-13 (7th Cir. 1998).


18
1.  Phase I.


19
James claims that the approximately $66,000  awarded to Moriarty for Phase I is unreasonable.  Moriarty claims that the lower court made legal  errors in reducing the Phase I award from  approximately $120,000 to $66,000 on remand  because of Moriarty's reduced success on Claim  II. We conclude that the district court did not  err in determining the amount of the Phase I  award, though an adjustment may have to be made  depending on the resolution of Claim II on  remand.


20
James's argument can be disposed of quickly.  James raised certain objections to the Phase I  award when this case first appeared before this  court.3 164 F.3d at 327 n.3. We rejected his  contentions, and since James has not provided any  good reason for reconsidering our determination,  these objections are barred by the law of the  case doctrine. See Blue Cross and Blue Shield  United of Wis. v. Marshfield Clinic, 152 F.3d  588, 591 (7th Cir. 1998). Any of James's  remaining claims against the Phase I award should  have been brought during the prior appeal, and  James has forfeited these by failing to do so.  See Gibson v. West, 201 F.3d 990, 992 (7th Cir.  2000).


21
Some of Moriarty's objections require more  sustained analysis. Moriarty's first claim is  that any reduction in the Phase I fees is  prohibited by language in the first opinion of  this court, which states that "we see no error in  any of the cost and fee calculations the  [district] court has already ordered." 164 F.3d  at 327 n.3. However, immediately preceding this  phrase the opinion states that "we realize that  this award may have to be adjusted on remand to  reflect any additional proceedings." Id. This  language plainly demonstrates that we did not  freeze the amount of the Phase I award but rather  explicitly invited the district court to adjust  it in accord with subsequent proceedings. After  conducting further proceedings, the lower court  determined that Moriarty's success on Claim II  was much less than when it had made the award,  and so adjusted the award accordingly. The  district court did not violate the law of the  case in making such an adjustment.


22
Moriarty next argues that Claim I and Claim II  are intertwined, such that the attorney's fees  awarded for the whole action should not have been  reduced because of a lack of success regarding  Claim II. Moriarty claims that Jaffee, 142 F.3d  at 414, supports his argument and that we should  review the district court's decision de novo, but  he is incorrect on both counts and his argument  fails for two independent reasons.


23
First, Claim I and Claim II are not related for  purposes of Jaffee or Hensley, 461 U.S. at 435.  Jaffee holds that where a party presents multiple  claims for relief based on a common core of facts  or related legal theories, no legal bar exists  against awarding attorney's fees for time spent  on rejected claims. 142 F.3d at 413. As presented  by Moriarty, Claim I relies on the facts that  Home is covered by the CBA, WSL and Home are  integrated enterprises, and the legal theory that  WSL and Home are a single employer. Claim II  relies on the facts that James worked at Home as  a funeral director, the CBA requires  contributions on behalf of Home employees, and  the mixed question of law and fact as to whether  James was a principal owner of Home through his  ownership of WSL. The mere circumstance that both  of these claims depend on Home being covered by  the CBA is not sufficient to make these  interrelated. No dispute existed regarding Claim  I as to whether Home was covered by the CBA. For  Claim II, the main questions were whether the  principal owner rule, which was not an issue in  Claim I, should be applied to the CBA and when  James became such an owner. Thus, none of the  time spent litigating Claim II would have aided  Moriarty in prevailing on Claim I. Therefore,  these two claims are distinct, such that if  Moriarty loses on Claim II, no attorney's fees  could be rewarded for that claim as a matter of  law. See Hensley, 461 U.S. at 434-35; Jaffee, 142  F.3d at 413. Because these two claims are  discrete, Moriarty cannot leverage his success on  Claim I into success on Claim II. Thus, since  Moriarty achieved significantly worse results  regarding Claim II on remand, the district court  did not abuse its discretion in reducing the  Phase I award for that claim.


24
Second, even if these two claims were related,  the district court did not rule as a matter of  law that attorney's fees could not be awarded for  Claim II, as the lower court in Jaffee did, 142  F.3d at 413, but rather exercised its discretion  in reducing the attorney's fees for Claim II.  Unlike in Jaffee, the district court here did in  fact award attorney's fees to Moriarty for Claim  II. However, the district court exercised its  discretion in reducing the Phase I award because  of Moriarty's limited success on that claim.  Where the prevailing party has achieved only  limited success, the standard lodestar method may yield an excessive award and the district court  may reduce the lodestar result. See Hensley, 461  U.S. at 436.


25
Moriarty's final argument is that James withheld  evidence of when he became the owner of Home,  causing the litigation to be prolonged  unnecessarily. Moriarty claims that the Phase I  award should not have been reduced because of  James's tactics. However, the parties fiercely  dispute whether Moriarty knew or should have  known that James became the owner of Home on June  29, 1987. James claims that he gave Moriarty  copies of Illinois state court probate documents,  which conclusively establish when James became  the owner of Home, and that Moriarty incurred  fees attempting an impermissible collateral  attack on the probate court's judgment. Such  contested issues of facts are left to the  district court. The district court's reduction in  the Phase I award indicates that it found that  James did not improperly prolong the litigation,  and this finding is not clearly erroneous. In  sum, the district court did not abuse its  discretion in reducing the Phase I award to  reflect Moriarty's lack of success on Claim II.


26
All of the challenges of both parties to the  Phase I award have been considered and rejected.  Any objections to this award that we have not  considered are forfeited. On remand, absent a  reason that justifies changing the law of the  case, the Phase I award should not be disturbed  if Moriarty prevails on Claim II. If James  prevails on Claim II, then, as noted above,  Moriarty cannot recover attorney's fees for Claim  II as a matter of law, and the district court  must reduce the Phase I award accordingly.


27
2.  Phase II.


28
Both parties bring myriad challenges to the  Phase II attorney's fee order. The district  court's order awarding Phase II fees is terse,  but provides sufficient explanation for most of  the lower court's determinations. We find no  error in the explanations that are provided in  this order. However, because we cannot be certain  that the district court considered specific  significant objections made by James, we vacate  the award and remand to the district court. See  Hensley, 461 U.S. at 437.


29
a)  Phase II attorney's fee order.


30
The district court entered an order regarding  attorney's fees on October 29, 1999 that dealt  with the Phase II award. In this order, the court  stated that the evidence the parties provided to  it shows that $165 is the market rate for  "attorneys prosecuting ERISA collection actions."  The court also stated that Moriarty could not  recover the time he spent during Phase II  litigating over when James became Home's owner,  because James "prevailed" on that "claim."  Moriarty argues that $165 (the rate Jacob, Burns  actually charged him) is too low because the  district court awarded Moriarty a higher rate for  Phase I and Jacob, Burns artificially deflates  its rate to favor the labor movement. He also  claims that the lower court erred by focusing on  only the plaintiff's side of ERISA litigation  rather than defense and plaintiff's attorneys as  a whole. Finally, he contends that the hours he  requested should not have been reduced because of  whatever success James may have had on Claim II.


31
Given the evidence before it, the district  court did not abuse its discretion in deciding  that $165 is the hourly rate for Jacob, Burns's  work. James produced evidence that two other  firms charge multiemployer union pension plans  $160 per hour. More importantly, Jacob, Burns  charges between $150 and $200 for all of its  clients, and charged Moriarty a rate of $165. The  lawyer's regular rate is strongly presumed to be  the market rate for his or her services. See  Central States Pension Fund v. Central Cartage  Co., 76 F.3d 114, 116-17 (7th Cir. 1996); Gusman v. Unisys Corp., 986 F.2d 1146, 1150 (7th Cir.  1993).


32
Jacob, Burns's claim that it and the two other  union firms charge less than their market rate is  unavailing. If an attorney charges most clients  a high fee, and then represents a client pro bono  or for a reduced fee, that attorney's presumable  market rate in the pro bono or reduced-fee case  is still the attorney's normal high rate. See  Central Cartage, 76 F.3d at 117, Gusman, 986 F.2d  at 1150-51. Jacob, Burns's case differs because  it does not have a high, regular rate from which  it deviates to make gifts to unions. James  produced evidence that Jacob, Burns's rate to all  clients in the various litigation that it  undertakes is between $150 and $200 per hour;  this is the firm's presumptive market rate. See  Central Cartage, 76 F.3d at 117 ("[T]he union's  lawyer had a low rate for everything; that normal  rate, we held, is the market rate."). James also  produced the similar rates of two other firms  that engage in the same kinds of litigation as  Jacob, Burns, further supporting his claim that  Jacob, Burns's market rate is $165. Moriarty  cites the claims of Jacob, Burns and the two  other union firms that all of their market rates  are depressed because of their dedication to the  labor movement. However, the district court was  not required to credit these assertions in the  face of their actual market rates for all of  their clients.


33
The district court's award of lower rates for  Phase II than Phase I was likewise not an abuse  of discretion. James produced more evidence for  the Phase II attorney's fee hearing, including  Jacob, Burns's actual billing rates and the rates  of the other two union ERISA firms, than he had  done at the Phase I hearing. The district court  could rely on such new evidence in determining  that Jacob, Burns's rate was actually lower than  what the court had awarded for Phase I.


34
Moriarty's claim that the district court erred  by focusing only on firms that prosecute ERISA  collection actions is similarly unsuccessful. The  district court's discretion in determining what  is a reasonable attorney's fee applies to its  determination of what constitutes a market.  Attorneys who specialize in a specific area of  litigation may be paid more or less than lawyers  who work in related areas of the law. Similarly,  certain kinds of litigation defense attorneys may  make more than plaintiff's lawyers or vice versa.  Basing fee awards on such distinctions, as long  as these are reasonable and supported by the  record, are left to the sound discretion of the  district court. Given the evidence presented to  the district court, we do not find an abuse of  discretion in determining that Jacob, Burns was  in a market composed of firms prosecuting ERISA  collection actions.


35
We also reject Moriarty's final objection, that  the district court erred by reducing the  attorney's fees because James "prevailed" on the  "claims" of when James became Home's owner. While  the fee order's language is imprecise, the  district court did not abuse its discretion. At  the time of this order, Moriarty had been awarded  judgment on Claim II for approximately $2,400.  This award means that Moriarty was still the  prevailing party4 on Claim II, see Farrar v.  Hobby, 506 U.S. 103, 112 (1992) (holding that a  plaintiff who wins any measure of damages is a  prevailing party for the purposes of fee-shifting  statutes) and was entitled to reasonable fees  under 29 U.S.C. sec. 1132(g)(2)(D). We do not  read the district court's order to state that  Moriarty was not a prevailing party on Claim II  at the time of the order. The district court  reduced the hours claimed by Moriarty from 418.7  to 363.6, a decrease of approximately only  thirteen percent. Given that the district court  apportioned Jacob, Burns's time evenly between  Claims I and II in reducing the Phase I award,  and that the district court could not have  awarded any hours on Claim II if James was the  prevailing party (as explained above), the  district court was only reducing the hours  claimed by Moriarty because of a lack of success  rather than stating that Moriarty had not  prevailed on Claim II. The district court did not  abuse its discretion in making such a reduction  given Moriarty's limited success on Claim II at  the time of the fee order.


36
b)  Settlement offer.


37
James claims that he made a settlement offer of  $43,000 on December 30, 1997.5 Moriarty  contends that James did not comply with the  technical requirements of Fed.R.Civ. P. 68, but  appears to acknowledge that James did in fact  make a settlement offer for $43,000 that was  rejected by Moriarty. The district court's Phase  II fee order does not mention this attempted  settlement.


38
Substantial settlement offers should be  considered by the district court as a factor in  determining an award of reasonable attorney's  fees, even where Rule 68 does not apply. See  Sheppard v. Riverview Nursing Center, Inc., 88  F.3d 1332, 1337 (4th Cir. 1996). Attorney's fees  accumulated after a party rejects a substantial  offer provide minimal benefit to the prevailing  party, and thus a reasonable attorney's fee may  be less than the lodestar calculation. See Marek  v. Chesny, 473 U.S. 1, 11 (1985). Determining  whether an offer is substantial is left in the  first instance to the discretion of the district  court. Nevertheless, an offer is substantial if,  as in this case, the offered amount appears to be  roughly equal to or more than the total damages  recovered by the prevailing party. In such  circumstances, a district court should reflect on  whether to award only a percentage (including  zero percent) of the attorney's fees that were  incurred after the date of the settlement offer.


39
The district court must only consider the  substantial settlement offer; it need not reduce  the lodestar calculation because of the offer. We  stress that a substantial offer is only one of  the factors that a district court should evaluate  in making an attorney's fee award, and (absent an  offer complying with Rule 68 where that Rule  applies) is not necessarily determinative. The  district court may evaluate the settlement offer  and decide that under the circumstances of a  particular case an unadjusted lodestar method  still provides a reasonable attorney's fee.  However, because the Phase II fee order does not  mention James's offer and so we cannot determine  whether it was a factor in the award, we remand  to the district court to consider the settlement  offer in determining a reasonable Phase II  attorney's fee. See Fleming v. County of Kane,  898 F.2d 553, 563-64 (7th Cir. 1990).


40
c)  Proportionality.


41
James claims that the Phase II fees awarded are  unreasonable because these are disproportionately  large compared to the amount of damages claimed  and the amount of damages actually recovered by  Moriarty. We have not formulated any mechanical  rules requiring that a reasonable attorney's fee  be no greater than some multiple of the damages  claimed or recovered. See Connolly v. National  Sch. Bus Serv., Inc., 177 F.3d 593, 597 (7th Cir.  1998). However, proportionality concerns are a  factor in determining what a reasonable  attorney's fee is. See City of Riverside v.  Rivera, 477 U.S. 561, 585-86 & n.3 (1986)  (opinion of Powell, J.); Perez v. Z Frank  Oldsmobile, Inc., 223 F.3d 617, 625-26 (7th Cir.  2000); Cole v. Wodziak, 169 F.3d 486, 488 (7th  Cir. 1999).


42
The Phase II fee order does not provide any  indication that proportionality concerns were  considered in determining the attorney's fees  awarded in this case, despite the size of the  total amount of attorney's fees compared to the  amount of damages claimed and the amount of  damages recovered by Moriarty. While such  disproportionality is not determinative and this  court has approved attorney's fees many times the  amount of damages recovered, see Connolly, 177  F.3d at 597, the district court's fee order  should evidence increased reflection before  awarding attorney's fees that are large multiples  of the damages recovered or multiples of the  damages claimed.6 Because the Phase II fee  order does not provide any indication that these  concerns were factored into the attorney's fee  award, we remand for such evaluation. See  Fleming, 898 F.2d at 563-64. On remand, the  district court should consider the amount of  attorney's fees already awarded in Phase I in  determining a reasonable amount for Phase II,  though the Phase I award should not be adjusted  except as aforementioned. We emphasize that any  disproportionality that may be present in this  case does not mean that the amount of attorney's  fees awarded for Phase II was an abuse of  discretion, but only that the district court  should consider such proportionality factors in  exercising its discretion in fashioning a  reasonable attorney's fee.


43
d)  James's other objections.


44
James raises a number of less significant  objections to the district court's fee order,  such as that Jacob, Burns's time entries are  vague or that Jacob, Burns billed too much time  working on the appeal in light of the firm's  experience. These issues are left to the sound  discretion of the trial court and, unlike in the  case of substantial settlement offers or  disproportionality, the district court need not  demonstrate in a fee order that it has considered  each individual objection. See EEOC v. AIC Sec.  Investigations, Ltd., 55 F.3d 1276, 1288 (7th  Cir. 1995). After a review of the record, we find  that the district court acted within its  discretion in rejecting James's claims on these  issues.


45
As with Phase I, we have adjudicated all of the  parties' objections to the Phase II fee award.  The Phase II fee award may be adjusted downward  after the district court considers James's  settlement offer and the possible  disproportionality of the award. In addition, if  James prevails on Claim II, the district court  must ensure that the Phase II award compensates  Moriarty only for the time spent on Claim I. Any  reason for changing the Phase II award besides  these three is either forfeited or barred by the  law of the case.

III.  Conclusion

46
Because of judicial estoppel, the single  employer doctrine must be used to determine  whether James was a principal owner of the  Home/WSL organization during the first half of  1987 for purposes of Claim II. The district court  did not abuse its discretion in awarding the  Phase I attorney's fees, and on remand the Phase  I fees should be adjusted only if James prevails  on Claim II. The fee order for Phase II does not  establish that certain important factors, namely,  a substantial settlement offer and the possible  disproportionality of the attorney's fee award to  both the damages claimed and the damages  recovered, were considered, and we remand to the  district court to consider James's contentions  and Moriarty's replies on these issues in  determining a reasonable Phase II attorney's fee.  In addition, as with the Phase I award, the Phase  II award must be adjusted if James prevails on  Claim II. For the reasons stated herein, we Vacate  the decision of the district court and Remand for  further proceedings consistent with this opinion.



Notes:


1
 In addition, James continues to argue that  exclusive jurisdiction to decide Claim I is  vested in the NLRB. James does not bring any new  theories, but continues to argue the same ones  that we considered in the first case. We rejected  James's argument in our initial decision, 164  F.3d at 334, and James's attempt to resurrect it  without good reason is barred by the law of the  case. See Blue Cross and Blue Shield United of  Wis. v. Marshfield Clinic, 152 F.3d 588, 591 (7th  Cir. 1998).


2
 We note, as we did in our first decision, 164  F.3d at 331 n.7, that Home and WSL are sole  proprietorships, and are not legal entities  distinct from their owner, James, in the way that  properly formed corporations are. We use the word  "entity" when explaining the single employer  doctrine only because this is the language in  which the doctrine is normally formulated.


3
 These objections were that the district court  incorrectly awarded Moriarty attorney's fees for time spent preparing for a trial that did not  occur; pursuing claims against James's sister  Sharon who was eventually dropped from the  lawsuit; awarding a Jacob, Burns associate the  same amount as more experienced attorneys.


4
 Unlike many other fee-shifting statutes, 29  U.S.C. sec. 1132(g)(2) does not use the term  "prevailing party," but rather speaks of when  "judgment in favor of the plan is awarded."  Because Congress used the latter language only to  specify that a pension plan, and not a  participant or beneficiary, can take advantage of  29 U.S.C. sec. 1132(g)(2), case law regarding  prevailing parties is applicable to this section  of ERISA.


5
 While James refers to this offer in his brief as  a Fed.R.Civ.P. 68 offer of judgment, whether he  intends to claim that his settlement offer  complied with that Rule is unclear. Further, he  does not develop an argument based on Rule 68,  and thus we consider his objection to the  district court's fee order as involving only the  lower court's apparent failure to consider a  substantial offer of settlement.


6
 Where a statute provides for certain enhancements  (or reductions) to damages, as 29 U.S.C. sec.  1132(g)(2) does, the district court should apply  these adjustments to the damages claimed and the  damages recovered in deciding whether to reduce  attorney's fees because of disproportionality.